Citation Nr: 1640180	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-11 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to May 1993, including service in Southwest Asia for which he earned the combat infantry badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent disability rating as of February 24, 2010, the date of claim.


FINDING OF FACT

Throughout the appeals period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, as a result of irritability, chronic sleep impairment, ongoing depression, and being uncomfortable in public settings.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In March 2010, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.   

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in May 2010.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability picture has been consistent throughout and the evidence does not indicate that staged ratings are warranted.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings, in pertinent part, for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, is assigned a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), warrants a 
30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits  a 50 percent rating. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

Facts and Analysis

In December 2009 at an initial visit for PTSD, the Veteran reported experiencing intrusive memories, flashbacks, and nightmares which had recently increased in frequency.  He had seen a counselor, but talking about the problem made it worse.  He also reported sleep disturbance, hypervigilance, exaggerated startle response, isolation, avoidance of people, anger, and irritability.  He denied suicidal or homicidal ideation.  He admitted that he drank beer daily, sometimes a six pack or more, and used marijuana a couple times per week to help him fall asleep.  He was living with his fiancé, with whom he had a good relationship and had one very good friend, but otherwise did not socialize.  He was working for a relative in the carpet business a few days a week for spending money and otherwise played solitaire on the computer.  He stated that he was fearful of medication because he did not want "to be a zombie."

After beginning treatment in December 2009, the Veteran reported to his therapist that his symptoms of sleep disturbance, nightmares, and intrusive memories continued, but he felt like he was handling things better.  He had been practicing his breathing techniques and self-talk in order to handle stressful situations.  He decreased his use of alcohol after starting medication for physical pain and depression.

At a mental health evaluation in May 2010, the Veteran reported dealing with feelings of guilt, flashbacks, intrusive thoughts, nightmares, hypervigilance sadness, anxiety, relationship problems, and difficulties in communication.  He began attending a PTSD education group through VA to learn coping methods and find support with other veterans.  

The Veteran was provided a VA examination in May 2010.  He described his symptoms as feeling depressed about five days a week, difficulty sleeping, irritability, physical altercations with people, use of marijuana, nightmares intrusive thoughts, hypervigilance, social isolation, difficulty concentrating, and difficulty in crowds or loud places.  He had experienced problems in both his personal relationships and his work relationships, and had lost interest in coaching sports.  The Veteran reported having a good relationship with his son, his brother, and his mother, and had two friends that he talked to or spent time with.  The examiner offered the opinion that the Veteran's PTSD was best described as one in which the symptoms were transient or mild and decreased work efficiency only during periods of significant stress, in large part because of his irritability, sleep difficulties, fatigue, and hypervigilance.

After reviewing all of the evidence, including that set forth above, the Board finds that the Veteran's PTSD is most consistent with the rating criteria for a 30 percent disability rating.  Specifically, the Veteran has described intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, because of his irritability, ongoing depression five days out of seven, chronic sleep impairment, and difficulty concentrating.  The Veteran has described himself as having good relationships with a few people - his fiancé, his son, his mother, his brother, and one friend - but being uncomfortable in social situations, especially among crowds and in loud environments, and had discontinued his work as a basketball coach.   

The Veteran's symptoms do not more nearly approximate the rating criteria for a rating of 50 percent or higher.  While the Veteran has described his depression as ongoing and present at least five days out of seven, the overall disability picture does not suggest reduced reliability and productivity.  In addition, he has not shown a disability picture consistent with the types of symptoms described in higher rating criteria including impaired judgment, thinking, or memory or difficulty in establishing and maintaining effective work and social relationships.  The Veteran has, in fact, shown some skill in applying the lessons of therapy to enable him to deal with stressful situations, has continued to have a strong relationship with his family, and has maintained employment, albeit not full time.  

The Board has considered the question of entitlement to extraschedular compensation and has determined that referral to the Director of VA's Compensation Services is not warranted here.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran's service-connected PTSD symptoms of irritability, chronic sleep impairment, ongoing depression, and being uncomfortable in public settings, are reasonably described by the rating criteria for Diagnostic Code 9413.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The evidence has not suggested that he is precluded from engaging in substantially gainful employment as a result of his PTSD.  Therefore the Board finds no basis for consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16.


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for PTSD is granted.



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


